     Case 19-01092   Doc 9    Filed 09/10/19       Entered 09/10/19 10:37:03   Desc Main
                                 Document          Page 1 of 6


                       UNITED STATES BANKRUPTCY COURT
                                   FOR THE
                         DISTRICT OF MASSACHUSETTS

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re

JOANNE N. LUNN,                                            Chapter 7
    Debtor                                                 Case No. 19-11275

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
PAULA FRUMAN,

        Plaintiff
v.                                                         Adv. P. No. 19-01092

JOANNE N. LUNN,
    Defendant

        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                                SCHEDULING ORDER



        1.     Applicability of Rules.   The provisions of Fed. R. Civ. P. 16 and 26, as

made applicable to bankruptcy proceedings by Fed. R. Bankr. P 7016 and 7026, apply in

this adversary proceeding, unless the Court orders otherwise in a subsequent order.

        2.     Initial Disclosures and Joint Discovery Report. The parties are ordered to

conduct an initial conference in accordance with Fed. R. Civ. P. 26(f) by October 10, 2019

at which they shall (a) exchange the required disclosures under Fed. R. Bankr. P. 26(a)(1);

(b) confer on the issues set forth in Fed. R. Civ. P. 26(f)(2): and (c) stipulate as to the

provisions of a discovery plan which shall include their agreement on the topics set forth



                                               1
  Case 19-01092      Doc 9    Filed 09/10/19        Entered 09/10/19 10:37:03   Desc Main
                                 Document           Page 2 of 6


in Fed. R. Civ. P. 26(f)(3). On or before October 25, 2019, the parties shall file with the

Court a Joint Discovery Report setting forth the terms of the discovery plan executed by

counsel to both parties, or any pro se party.

       The parties are under a duty to preserve evidence, including electronically stored

information (“ESI”) relevant to the issues raised by the pleadings.             In the event

discoverable information is electronically stored, the parties shall agree on an ESI plan at

the initial conference, and shall include their ESI plan in the Joint Discovery Report.

       3.    Joinder and Amendment Deadlines.               The deadline for amending the

pleadings and for joining other parties is October 25, 2019.

       4.     Discovery. The deadline for completing discovery is December 9, 2019,

unless the Court, upon appropriate motion and consideration of the discovery plan, alters

the time and manner of discovery. Pursuant to Fed. R. Civ. P. 26(b)(1) and 26(g),

discovery in this proceeding shall be proportional to the issues presented in the case. The

parties and counsel shall cooperate during all aspects of discovery. Unless the Court

orders otherwise, depositions of fact witnesses shall not exceed four (4) hours and

depositions of expert witnesses shall not exceed seven (7) hours.

       Pursuant to Fed. R. Civ. P. 16(b)(3)(B)(v), no discovery-related motion may be filed

unless the moving party has attempted, in good faith, to resolve the dispute informally,

and, in the event a consensual resolution cannot be reached, has requested a pre-motion

discovery conference with the court to attempt to resolve the dispute. A party seeking a

pre-motion discovery conference with the Court shall file a motion for scheduling of a

discovery conference, and include in the motion a summary of the dispute and the

                                                2
  Case 19-01092      Doc 9     Filed 09/10/19       Entered 09/10/19 10:37:03    Desc Main
                                  Document          Page 3 of 6


parties’ efforts to resolve it informally. In the event the Court is required to take action

on a discovery motion, the successful party may be awarded the fees and costs of bringing

the discovery motion to be paid by the unsuccessful party and or its counsel as the

circumstances may warrant.

       Failure of any party or counsel to make required disclosures or cooperate in

discovery may warrant the imposition of sanctions under Fed. R. Civ. P. 37, as made

applicable by Fed. R. Bankr. P. 7037.

       5. Joint Pretrial Memorandum. The parties are ordered to file by February 7,

2020, a Joint Pretrial Memorandum approved by all counsel and unrepresented parties,

which shall set forth the following:

       (A) A statement as to the Court’s jurisdiction and a statement as to whether
       the parties consent to the entry of a final order by this Court.

       (B) The name, address and telephone number of each witness, separately
       identifying those whom the party expects to present and those whom the
       party may call if the need arises.

       (C) A list of witnesses whose testimony is expected to be presented by
       means of a deposition and, if not taken stenographically, a transcript of the
       pertinent portions of the deposition testimony.

       (D) A list of witnesses intended to be called as experts, together with a
       statement as to an objection to their qualification, and a certification that the
       expert’s report has been served on the opposing party(ies) in accordance
       with Fed. R. Civ. P. 26(a).

       (E) An appropriate identification of each document or other exhibit, other
       than those to be used for impeachment, in the sequence in which they will
       be offered, including summaries of other evidence, separately identifying
       those which the party expects to offer and those which the party may offer
       if the need arises.



                                                3
  Case 19-01092     Doc 9    Filed 09/10/19        Entered 09/10/19 10:37:03   Desc Main
                                Document           Page 4 of 6


      (F) A statement of any objections, together with the grounds therefor,
      reserved as to the admissibility of a deposition designated by another party
      and to the admissibility of documents or exhibits. Objections not so
      disclosed, other than objections under Rules 402 and 403 of the Federal
      Rules of Evidence, shall be deemed waived unless excused by the Court for
      good cause shown.

      (G) A statement confirming that the parties have exchanged copies of the
      exhibits.

      (H) Facts which are admitted and which require no proof;

      (I) The issues of fact which remain to be litigated (evidence at the trial shall
      be limited to these issues).

      (J) The issues of law to be determined.

      (K) A statement summarizing the Plaintiff’s case.

      (L) A statement summarizing the Defendant’s case.

      (M) The estimated length of the trial.

      6.     Motions. The deadline for filing any dispositive motions and discovery

motion is January 8, 2020. In the event a party files a motion for summary judgment by

this deadline, the date for the filing of the Joint Pretrial Memorandum as set forth in

Paragraph 6 of this Order shall be automatically extended. In the event the court denies

the motion for summary judgment, the Joint Pretrial Memorandum shall be due 30 days

after the Court’s order denying the motion for summary judgment.

      7.     Additional Orders; Leave of Court Required for Modification. After the

filing of the Joint Pretrial Memorandum, the Court may enter additional pretrial orders

in accordance with Fed. R. Civ. P. 16(d) and may schedule a final pretrial conference(s)




                                               4
  Case 19-01092       Doc 9    Filed 09/10/19       Entered 09/10/19 10:37:03   Desc Main
                                  Document          Page 5 of 6


in accordance with Fed. R. Civ. P. 16(e) at which the parties shall be prepared to address

the matters set forth in Fed. R. Bankr. P. 16(c)(2).

       8.     Trial. The Court will schedule a trial after the filing of the Joint Pretrial

Memorandum, or final pretrial conference. At trial, the parties may present exhibits in

electronic form through one of the Court’s electronic evidence presentation systems or in

paper form. The parties may bring paper copies of exhibits for demonstration on the

electronic display system, or may display exhibits using a laptop computer or other

device. In the event a party intends to introduce exhibits in electronic form, the party

must bring one copy of each exhibit for the purposes of a record on appeal. Upon the

scheduling of an evidentiary hearing, the parties shall contact Courtroom Deputy Leah

Kaine by calling (617) 748-5327 or by emailing her at Leah_Kaine@mab.uscourts.gov to

obtain information about, and to schedule a demonstration of, the evidence presentation

equipment. In the event a party intends to proceed with submission of exhibits in paper

form, the parties shall bring sufficient copies of all exhibits to the trial so that a copy is

available for the Court, the Courtroom Deputy, the witness, and all counsel. The paper

exhibits shall be assembled in notebooks tabbed with appropriate exhibit numbers and

shall be available at the commencement of trial.

       9.     Prohibition of Modification; Sanctions.            This Order and deadlines

established by the Court may not be modified absent a showing of good cause and

approval by the Court. In the event the parties wish to modify or include additional

terms in a scheduling Order, they must file a motion seeking approval of such

modifications or additional terms. Failure to strictly comply with all of the provisions of

                                                5
  Case 19-01092     Doc 9    Filed 09/10/19       Entered 09/10/19 10:37:03   Desc Main
                                Document          Page 6 of 6


this Order may result in the automatic entry of a dismissal or a default, or sanctions, as

the circumstances warrant in accordance with Fed. R. Civ. P. 16 and 37, made applicable

to this proceeding by Fed. R. Bankr. P. 7016 and 7037.

                                                   By the Court,


                                                   Melvin S. Hoffman
                                                   United States Bankruptcy Judge
Dated: September 10, 2019




                                              6
